Citation Nr: 0101789	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  00-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from February 1960 to August 
1963.

While the record reflects that the veteran was furnished with 
a hearing before a hearing officer at the local regional 
office (RO), it also more recently reflects his August 2000 
written request for a videoconference hearing at the RO 
before a member of the Board of Veterans' Appeals (Board).  
The claims file also contains a January 2001 report of 
contact which reflects the confirmation of the veteran's 
request for such a hearing by the veteran's service 
representative.  

The record does not reflect that any effort was made to 
afford the veteran with the videoconference hearing he 
requested in August 2000.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the originating agency 
for the following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The originating agency should 
schedule the veteran for a 
videoconference hearing at the Phoenix, 
Arizona RO before a Member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




